Case 1:19-cv-02178-AT Document 34-1 Filed 08/02/19 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LUIS ADORNO SANCHEZ, individually and on
behalf of others similarly situated,

Plaintiff, 19-cv-02178
-against- SETTLEMENT AGREEMENT
AND RELEASE

RESTAURANT 597 INC. (D/B/A BUS STOP
CAFE), ANASTASIOS HATZIIOANNIDIS,
GEORGIA HATZIIOANNIDIS, AND, SPIRO
DOE,

 

Defendants.

 

This Settlement Agreement and Release of Claims (“Agreement”) is entered into by and
among Plaintiff Luis Adorno Sanchez (“Plaintiff Adorno”) on the one hand, Restaurant 597 Inc.
(d/b/a Bus Stop Cafe), (“Defendant Corporation”), Anastasios Hatziioannidis, Georgia
Hatziioannidis, and Spiro Doe, (“Individual Defendant”), (collectively, “Defendants”), on the
other hand.

WHEREAS, Plaintiff Adorno alleges that he worked for Defendants as an employee; and

WHEREAS, a dispute has arisen regarding Plaintiff Adorno’s alleged employment and the
terms thereof, which dispute has resulted in the filing of an action in the United States District
Court for the Southern District of New York, Civil Action No: 19-cv-02178 (hereinafter “the
Litigation”), alleging, among other things, a violation of federal and state wage and hour and
overtime laws;

WHEREAS, Defendants deny any violation of federal and state wage and hour and
overtime laws; and

WHEREAS, the parties desire to resolve all disputes between them without the necessity
of further litigation;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby acknowledged, it
is hereby agreed as follows:

1. Payment: Defendants shall pay or cause to be paid to Plaintiff Adorno and his counsel,
subject to the terms and conditions of this Agreement, the gross sum of Eleven Thousand Five Hundred
Dollars and No Cents ($11,500.00) (the "Settlement Amount"), within thirty (30) days of approval of this
Agreement by the Court, or any order modifying and entering this Agreement, as follows:

i. One check in the amount of Seven Thousand Two Hundred and Fifty Dollars with
Ninety-Three Cents ($7,250.93) made payable to Plaintiff via 1099;

1231196.1
Case 1:19-cv-02178-AT Document 34-1 Filed 08/02/19 Page 2 of 5

ii. | One check in the amount of Three Thousand Six Hundred and Twenty-Five Dollars
with Forty-Seven Cents ($3,625.47) made payable to Michael Faillace & Associates,
PC, for attorney’s fees

iii. | One check in the amount of Six Hundred and Twenty-Three Dollars with Sixty Cents
($623.60) made payable to Michael Faillace & Associates, PC, for associated costs of
the litigation.

The payment set forth above in this Paragraph shall be delivered to the office of Michael
Faillace & Associates, P.C. to the attention of Michael Faillace, Esq., at One Grand Central Place, 60
East 42nd Street, Suite 4510, New York, NY 10165.

2. Release and Covenant Not To Sue: Plaintiff Adorno hereby irrevocably and
unconditionally releases from and forever discharges and covenant not to sue Defendants, and for
each of them, their heirs, successors, assigns, affiliates, parent organizations, subsidiaries,
directors, owners, shareholders, members, agents, attorneys, legal representatives and managers
any and all charges, complaints, claims, causes of action, suits, debts, liens, contracts, rights,
demands, controversies, losses, costs and or expenses, including legal fees and any other liabilities
of any kind or nature whatsoever, known or unknown, suspected or unsuspected, whether fixed or
contingent (hereinafter referred to as “claim” or “claims”) which each Plaintiff Adorno at any time
has, had, claims or claimed to have against Defendants relating specifically to the claims in the
Litigation that have occurred as of the Effective Date of this Agreement. Similarly, Defendants
release and discharge Plaintiff Adorno from any and all known claims, and liabilities of any kind
that they have, had or claimed to have against Plaintiff Adorno relating specifically to the claims
in the Litigation that have occurred as of the Effective Date of this Agreement.

3, No Admission of Wrongdoing: This Agreement and compliance with this
Agreement shall not be construed as an admission by Defendants of any liability whatsoever, or
of any violation of any statute, regulation, duty, contract, right or order.

4. Modification of the Agreement: This Agreement may not be changed unless the
changes are in writing and signed by a proper representative of Plaintiff Adorno and Defendants.

5. Acknowledgments: Plaintiff Adorno and Defendants acknowledge that they are
not relying upon any statement, representation or promise in executing this Agreement except for
statements, representations or promises expressly set forth in this Agreement. They further
acknowledge and agree that the only consideration for signing this Agreement is as set forth in this
Agreement.

6. Notices: Notices required under this Agreement shall be in writing and shall be
deemed given on the first business day following first-class mailing and electronic transmission
thereof. Notice hereunder shall be delivered to:

To Plaintiff Adorno:
Michael Faillace, Esq.

MICHAEL FAILLACE & ASSOCIATES, P.C.
60 East 424 St. Suite 4510
Case 1:19-cv-02178-AT Document 34-1 Filed 08/02/19 Page 3 of 5

New York, NY 10165

Tel: (212) 317-1200

Fax: (212) 317-1620

Email: michael@faillacelaw.com

To Defendants:

Adam S. Gross

JACKSON LEwiIs P.C.

666 Third Avenue, 29th Floor

New York, NY 10017

Tel: 212-545-4045

Email: adam.gross@jacksonlewis.com

7. Governing Law: This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
thereof. The parties consent and stipulate to the personal jurisdiction of the United States District
Court for the Southern District of New York and the Supreme Court of the State of New York in
any subsequent proceeding to enforce this Agreement. The parties ask the court to retain
jurisdiction for purposes of enforcement of this Agreement.

8. Enforceability: If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any finding
by a court of competent jurisdiction that a release or waiver of claims or rights or a covenant set
forth herein is illegal, void or unenforceable, Plaintiff Adorno agrees to promptly execute a release,
waiver and/or covenant that is legal and enforceable.

9. Release Notification: Defendants advised Plaintiffs to discuss the terms of this
Agreement and release of claims with their legal counsel and Plaintiffs acknowledge that they have
consulted with Michael Faillace, Esq. of Michael Faillace & Associates, P.C., Plaintiff Adorno
acknowledges that it is their choice to waive any potential claims in return for the benefits set forth
herein and that each of them made this decision after careful thought and a reasonable period of
time to consider this Agreement, and after an opportunity to consult with their attorneys. Plaintiff
Adorno confirms that this Settkement Agreement and Release has been translated to them in
Spanish and that they understand the terms of this Agreement and that they are signing this
Agreement voluntarily.

10. Counterparts: To signify their agreement to the terms of this Agreement and
Release, the parties have executed this Agreement on the date set forth opposite their signatures,
which appear below. This Agreement may be executed in two or more counterparts and each of
such counterparts, for all purposes, shall be deemed to be an original but all of such counterparts
together shall constitute but one and the same instrument, binding upon all parties hereto,
notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsimile transmission.
Case 1:19-cv-02178-AT Document 34-1 Filed 08/02/19 Page 4 of 5

PLAINTIFF:

  

g

LUIS ADORNO SANCHE

 

DEFENDANTS:

By:

 

RESTAURANT 597 INC.

 

ANASTASIOS HATZIIOANNIDIS

 

GEORGIA HATZIIOANNIDIS

By:

 

SPIRO DOE

Date: O / 20) LO 1Y

Date:

Date:
Date:

Date:
Case 1:19-cv-02178-AT Document 34-1 Filed 08/02/19 Page 5 of 5

acknowledges that it is his choice to waive any potential claims in return for the benefits set forth
herein and that he made this decision after careful thought and a reasonable period of time to
consider this Agreement, and after an opportunity to consult with his attorneys. Plaintiff confirms
that this Settlement Agreement and Release has been translated to him in Spanish and that he
understands the terms of this Agreement and that he is signing this Agreement voluntarily.

10. Counterparts: To signify their agreement to the terms of this Agreement and
Release, the Parties have executed this Agreement on the date set forth opposite their signatures,
which appear below. This Agreement may be executed in two or more counterparts and each of
such counterparts, for all purposes, shall be deemed to be an original but all of such counterparts
together shall constitute but one and the same instrument, binding upon all parties hereto,
notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsimile transmission.

 

 

PLAINTIFF:
By: Date:
LUIS ADORNO SANCHEZ
DEFENDANTS: ae
ny + — — ~
By: boa Date:€S, | / / |
/ RESTAURANT 597 INC.

By: Vit» Date: yh /14

/ ANASTASIOS HATZIIOANNIDIS

By: & Yadnix___] Date: b J; Jf (

GEORGIA HATZIIOANNIDIS

 
